                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

NEBRASKA DATA CENTERS, LLC, and
AMERICAN NEBRASKA LIMITED
PARTNERSHIP,                                                 8:17CV369

                   Plaintiffs,
                                                              ORDER
      vs.

LEO KHAYET,


                   Defendant.


      This matter is before the Court on the Motion to Release Bond, ECF No. 375.

On January 29, 2018, this Court granted a preliminary injunction, ECF No. 21. On the

same day, pursuant to the order granting the preliminary injunction, Plaintiff Nebraska

Data Centers, LLC (NDC) posted a bond in the amount of $100.00. On September 5,

2018, the Court entered default judgment, ECF No. 255, against Defendant.           On

January 25, 2019, the United States Court of Appeals for the Eighth Circuit dismissed

Defendant’s appeal for lack of prosecution. ECF No. 281. Accordingly, this case has

been fully adjudicated and the bond should be released.

      IT IS ORDERED:

      1.     The Motion to Release Bond, ECF No. 375, is granted; and

      2.     The Clerk of the Court is directed to release the Bond posted by NDC—for

             immediate return to:

                    Fraser Stryker, Trustees
                    500 Energy Plaza
                    409 South 17th Street
                    Omaha, Nebraska 68102-266
Dated this 27th day of December, 2019.

                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                  2
